Citation Nr: 9923782	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy or other neurological disorder, claimed as 
secondary to exposure to herbicides during service.

2.  Entitlement to an increased disability rating for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for peripheral neuropathy or 
mononeuritis multiplex, and denied a rating in excess of 20 
percent for a right knee disability, status post arthrotomy.  
In a May 1999 rating decision, the RO assigned an additional 
and separate 10 percent rating for degenerative changes and 
limitation of motion in the veteran's right knee.  The 
veteran has continued his appeal, and apparently is seeking 
higher ratings for his right knee disability under either or 
both descriptions.

A hearing was held in June 1999, in Lincoln, Nebraska, before 
Jeff Martin, who is a Member of the Board, and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 1991).  The Board will address 
the appeal for an increased rating for a right knee 
disability in a remand that follows the decision on the other 
issue on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for peripheral neuropathy or other neurological 
disorder.

2.  The veteran has a neurological disorder which has been 
variously diagnosed as peripheral neuropathy, migratory 
mononeuropathy multiplex, or mononeuritis multiplex.

3.  The veteran's neurological disorder did not become 
manifest within months or a year following his service in 
Vietnam.

4.  No medical professional has found a likely link between 
the veteran's current neurological disorder and herbicide 
exposure or other events in service.


CONCLUSION OF LAW

The veteran's neurological disorder was not incurred in or 
aggravated by service; nor may his neurological disorder be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1113, 1116, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.306(a)(6), 3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a neurological 
disorder that has been described variously as peripheral 
neuropathy, migratory mononeuropathy multiplex, or 
mononeuritis multiplex.  The veteran contends that this 
disorder developed as a result of exposure to herbicides such 
as Agent Orange during service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Even when a disability is not shown to have been 
present during service, service connection may be presumed 
when certain specified diseases develop after exposure to an 
herbicide agent, such as Agent Orange, during service.  
38 U.S.C.A. § 1113, 1116 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1998).

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era, and who has any of the 
diseases listed in the regulation regarding presumptive 
service connection, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran's service records confirm that he had active 
service in Vietnam during the Vietnam era.  The condition for 
which he is seeking service connection, peripheral 
neuropathy, is one of the conditions for which, under certain 
circumstances, service connection may be presumed based on 
herbicide exposure.  See 38 C.F.R. § 3.309(e) (1998).  Based 
on those facts, the Board finds that the veteran's service 
connection claim is at least plausible, and therefore well 
grounded.  When a veteran has presented a well grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA 
has a duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this case, the 
Board finds that the facts relevant to the veteran's claim 
have been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

The veteran's service medical records are silent for any 
neurological disorder, and the veteran does not claim that 
his neurological symptoms were present during service.  The 
veteran reports that he first sought treatment for a 
neurological problem in 1985.  At that time, he reports, he 
experienced numbness in his chin, followed by numbness and 
loss of strength in his hands.  The numbness and weakness 
affected various parts of his body in turn, including his 
arms, legs, and thumbs.  He reports that he consulted several 
doctors and medical facilities regarding the condition, 
including private physician James A. Bobenhouse, M.D., the 
University of Nebraska Medical Center, and the Mayo Clinic.  
He reported that he missed approximately two years of work 
due to the disorder.  He has asserted that the symptoms arose 
gradually, such that he cannot state with certainty whether 
or not the disorder was present prior to 1985.

Reports from Dr. Bobenhouse indicate that the veteran 
reported that in 1985 he began to notice occasional numbness 
in his right hand.  The veteran reported that he later 
developed decreased grip strength in his right hand.  When 
Dr. Bobenhouse began to see the veteran in March 1986, the 
veteran also had some numbness in his left hand.  In July 
1986, the veteran was examined by Erich W. Streib, M.D., a 
neurologist at the University of Nebraska Medical Center.  
The veteran reported that he had also experienced numbness in 
parts of his face, and weakness in his forearms.  After 
performing various tests, Dr. Streib wrote that it was 
difficult to make a definite diagnosis regarding the 
veteran's symptoms, but that it was possible that the veteran 
had a demyelinating type polyneuropathy.  In November 1986, 
the veteran was seen by Anthony J. Windebank, M.D., and 
Sylvie Gosselin, M.D., at the Mayo Clinic.  After additional 
testing, the doctors concluded that the veteran had multiple 
mononeuropathies with both motor and sensory involvement.  
Dr. Gosselin wrote, "The etiology of the neuropathic process 
is not entirely clear, but we highly suspect that it might be 
secondary to a vasculitis isolated to the peripheral nervous 
system."

In February 1992, the veteran was evaluated by VA neurologist 
R. C. Sposato, M.D.  The veteran reported that he had served 
in Vietnam in 1966, and that while he was on a helicopter 
carrier he would frequently smell Agent Orange after it had 
been sprayed in the nearby jungle.  The veteran reported that 
in 1985 and early 1986 he began to notice numbness in parts 
of his face and in his hands.  The veteran reported that 
physicians who had seen him in 1986 had diagnosed 
mononeuritis multiplex.  He reported that at times his hands 
had been so affected by numbness and weakness that he had not 
been able to use them.  He reported that he had been off of 
work for about two years before he was able to return to his 
job as a driver for a parcel delivery company.  On 
examination in 1992, the veteran had numbness in both hands, 
the right forearm, and the front of both shins.  Dr. Sposato 
examined the veteran and reviewed the results of nerve 
conduction studies.  Dr. Sposato concluded that mononeuritis 
multiplex, the diagnosis that the veteran had been given by 
other doctors, was the most likely diagnosis.  With regard to 
the etiology of the disorder, Dr. Sposato commented:

It was Agent Blue which contained arsenic 
which would be most likely to cause a 
polyneuropathy although, one of the 
ingredients of Agent Orange is known to 
occasionally cause a polyneuropathy and 
it does so straightaway.  The 
polyneuropathy generally is short-lived 
if the exposure is not continuous.  It 
would not be at all likely that a 
mononeuritis multiplex would be caused by 
a toxic agent.

In 1997, Dr. Bobenhouse reported that the veteran continued 
to have migratory mononeuropathy, with symptoms affecting his 
right wrist and shoulder, fingers in his left hand, and toes 
on both feet.  Dr. Sposato reported in 1997 that the 
veteran's symptoms and test results remained consistent with 
the diagnosis of mononeuritis multiplex of unknown causation.  
Dr. Sposato wrote, "He does not have a link dependent, acute 
or subacute, sensory or motor, demyelinating or axonal, 
symmetrical peripheral neuropathy common to many toxic 
agents."

In an RO hearing in February 1998 and a Travel Board hearing 
in June 1999, the veteran noted that when he first saw Dr. 
Bobenhouse, Dr. Bobenhouse asked him whether he had been in 
Vietnam and whether he had been exposed to Agent Orange.  The 
veteran indicated that, other than such questions, the 
doctors he had seen had not told him whether or not they 
thought that his neurological disorder was related to 
exposure to an herbicide agent or other chemical. 

The regulations with regard to herbicide exposure include 
"acute and subacute peripheral neuropathy" among the list 
of conditions for which, under certain circumstances, service 
connection may be presumed if the veteran was exposed to 
herbicide agents during service.  38 C.F.R. § 3.309(e) 
(1998).  For service connection to be presumed, acute and 
subacute peripheral neuropathy must have become manifest to a 
degree of 10 percent disabling or more within a year after 
the last date on which the veteran was exposed to an 
herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).  The regulations also explain that:

For purposes of this section, the term 
acute and subacute peripheral neuropathy 
means transient peripheral neuropathy 
that appears within weeks or months of 
exposure to an herbicide agent and 
resolves within two years of the date of 
onset.

38 C.F.R. § 3.309(e), Note 2 (1998).

The evidence indicates that the veteran's neurological 
condition did not become manifest or disabling soon after the 
veteran's service in Vietnam.  While he has stated that his 
neurological symptoms came on gradually, the time when the 
veteran reported first noticing numbness was nearly twenty 
years after he was in Vietnam.  Thus, the veteran's 
neurological disorder, under any of the names that have been 
used, did not develop in the time frame that the regulations 
require for a presumption of service connection for acute and 
subacute peripheral neuropathy.  The Board concludes, 
therefore, that the veteran's neurological disorder may not 
be presumed to be service connected based on his exposure to 
an herbicide agent.

Even without a presumption of service connection, the 
veteran's neurological disorder could be service connected on 
a direct basis if there were sufficient evidence that the 
disorder was incurred in service or as a result of herbicide 
exposure or other events in service.  In this case, no 
medical professional has provided a finding or opinion that 
the veteran's neurological disorder is linked to herbicide 
exposure or other events in service.  The only doctor who has 
written about the veteran's history of herbicide exposure is 
Dr. Sposato, who expressed the opinion that the veteran's 
neurological disorder was probably not caused by exposure to 
an herbicide or other toxic agent.  For VA compensation 
purposes, evidence regarding medical diagnosis or causation 
must come from a medical professional to be considered 
competent evidence.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); Caluza v. Brown, 7 Vet.App. 498 (1995).  As the 
veteran's claim for service connection for his neurological 
disorder is supported by neither a presumption of service 
connection, nor medical evidence supporting a connection 
between the neurological disorder and service, the claim is 
denied.


ORDER

Entitlement to service connection for peripheral neuropathy 
or other neurological disorder is denied.


REMAND

The veteran has had recent VA medical examinations of his 
right knee.  The reports of those examinations, however, did 
not include any opinion addressing whether there was any 
functional impairment due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  The Board finds, therefore, that an 
additional examination is warranted to adequately determine 
whether the criteria have been met for increased ratings for 
status post arthrotomy and arthritis with limitation of 
motion of the right knee.

While the Board regrets the delay involved in remanding this 
case, the Board feels that proceeding with a decision on the 
merits at this time might not withstand scrutiny by the 
Court.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Arnesen 
v. Brown, 8 Vet. App. 432 (1995).  For that reason, and to 
ensure that the RO has met its duty to assist the veteran in 
developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument on the matters the Board has 
remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should schedule the veteran 
for a VA orthopedic examination for the 
purpose of ascertaining the severity of 
his service-connected right knee 
disability.  It is very important that 
the examiner be afforded an opportunity 
to review the veteran's claims file prior 
to the examination.  The examination 
should include all necessary tests and 
studies.  The veteran's right knee should 
be examined for both active and passive 
ranges of motion, measured in degrees.  
The examiner should also be asked to note 
the normal range of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the 
veteran's right knee exhibits pain on 
motion, weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups, or 
when the right knee is used repeatedly 
over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







